14-02110-smb      Doc 120      Filed 08/25/20 Entered 08/25/20 12:22:14      Main Document
                                           Pg 1 of 24



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
In re:                                                  :
                                                        :
AMPAL-AMERICAN ISRAEL CORP.,                            :   Chapter 7
                                                        :   Case No. 12-13689 (SMB)
                        Debtor.                         :
--------------------------------------------------------X
ALEX SPIZZ, as Chapter 7 Trustee for                    :
Ampal-American Israel Corp.,                            :
                                                        :
                        Plaintiff,                      :
                                                        :
        ―against―                                       :   Adv. Proc. No. 14-02110 (SMB)
                                                        :
IRIT ELUZ,                                              :
                                                        :
                        Defendant.                      :
--------------------------------------------------------X

             MEMORANDUM DECISION GRANTING DEFENDANT’S
               MOTION FOR PARTIAL SUMMARY JUDGMENT

A P P E A R A N C E S:

AKERMAN LLP
520 Madison Avenue, 20th Floor
New York, New York 10022
       John P. Campo, Esq.
       Darryl R. Graham, Esq.
              Of Counsel
Attorneys for Plaintiff

COLE SCHOTZ P.C.
1325 Avenue of the Americas, 19th Floor
New York, New York 10019
       Steven L. Klepper, Esq.
       David S. Gold, Esq.
             Of Counsel
Attorneys for Defendant

STUART M. BERNSTEIN
United States Bankruptcy Judge:
14-02110-smb       Doc 120      Filed 08/25/20 Entered 08/25/20 12:22:14                Main Document
                                            Pg 2 of 24



        Defendant Irit Eluz moves (“Motion”) for summary judgment on Count I of the

chapter 7 trustee’s (“Trustee”) complaint alleging that she breached her fiduciary duty to

Ampal-American Israel Corporation (“Ampal”) in connection with Ampal’s entry into an

agreement in 2010 to pay and the payment of certain management fees to Merhav

(M.N.F.) Ltd. (“MNF”).1 The Trustee opposes the Motion.2 For the reasons that follow,

the Motion is granted.


                                         BACKGROUND3

        Ampal is a New York corporation that acquired and invested in businesses

located primarily in the State of Israel. (¶ 1.) Around 2002, Yosef Maiman acquired a

controlling equity interest in Ampal. At the time, Maiman was conducting his other

businesses primarily through MNF and its subsidiaries and affiliates. (¶ 2.) At all

relevant times, Eluz was Ampal’s CFO, Treasurer and Senior Vice President, and on May

5, 2010, she became a director. (¶ 3.)


        On October 28, 2004, Ampal’s Board of Directors (“Board”) formed a Special

Committee of independent directors (“Special Committee”), (see Definitive Proxy


1       See Memorandum of Law in Support of Defendant Irit Eluz’s Motion for Partial Summary
Judgment, dated Mar. 4, 2020 (“Eluz Brief”) (ECF Doc. # 97-21); see also Reply Memorandum of Law in
Further Support of Defendant Irit Eluz’s Motion for Partial Summary Judgment, dated May 12, 2020
(“Eluz Reply”) (ECF Doc. # 108). “ECF Doc. # _” refers to documents filed on the electronic docket of this
adversary proceeding.

2      See Plaintiff’s Response and Opposition to Defendant’s Motion for Partial Summary Judgment
Regarding Count I of the Complaint, dated Apr. 28, 2020 (“Trustee Brief”) (ECF Doc. # 104).

3      The factual background is derived from exhibits attached to the Declaration of Steven L. Klepper,
dated Mar. 4, 2020 (“Klepper Declaration”) (ECF Doc. # 97-1) and the Declaration of Darryl R. Graham,
dated Apr. 28, 2020 (“Graham Declaration”) (ECF Doc. # 105). The Court will also cite to the parties’
statement of facts (see ECF Doc. ## 97-22 and 106) submitted pursuant to Rule 7056-1 of the Local
Bankruptcy Rules for the Southern District of New York. “(¶ _ )” refers to the paragraphs of the fact
statements containing an undisputed fact. Disputed facts from the parties’ respective fact statements will
be denoted as “(Trustee Fact ¶ _ )” and “(Eluz Fact ¶ _ ).”


                                                    2
14-02110-smb         Doc 120       Filed 08/25/20 Entered 08/25/20 12:22:14                Main Document
                                               Pg 3 of 24



Statement on Schedule 14A, dated Sept. 12, 20054 at ECF p. 19 of 605), to “review[] and

approve[] transactions with any related party.” (Definitive Proxy Statement on

Schedule 14A, dated Oct. 19, 2009 (“October 2009 Proxy Statement”)6 at ECF p. 13 of

25.) In 2009 and 2010, the Special Committee was composed of Yehuda Karni,

Menahem Morag and Daniel Vaknin (collectively, the “Independent Directors”) each of

whom also served on Ampal’s Board, Audit Committee and Compensation Committee.

(¶ 5.)


          Effective as of September 19, 2006, and as reported in Ampal’s public filings with

the SEC, the Board determined that Maiman would set the annual base salary and non-

equity-based annual bonuses for Ampal’s executive officers which would include Eluz,

the CFO. (Form 10-K for fiscal year ended Dec. 31, 2006 (“2006 Form 10-K”)7 at ECF p.

78 of 196.)8 Between 2007 and 2011, Ampal paid Eluz the following compensation:

                                     2007                        $1,242,390
                                     2008                        $1,434,588
                                     2009                        $1,387,657
                                     2010                        $1,877,050
                                     2011                        $1,100,153


(Definitive Proxy on Schedule 14A, dated Mar. 31, 2010 at ECF p. 25 of 37; Definitive



4         Attached as Graham Declaration, Ex. 1.

5         “ECF p. _” refers to the page number imprinted at the top of the page by the electronic filing
system.

6         Attached as Graham Declaration, Ex. 2.

7         Attached as Graham Declaration, Ex. 7.

8       Two of the Independent Directors – Karni and Morag – signed the 2006 Form 1o-K. (2006 Form
10-K at ECF p. 101 of 196.)


                                                       3
14-02110-smb       Doc 120      Filed 08/25/20 Entered 08/25/20 12:22:14    Main Document
                                            Pg 4 of 24



Proxy on Schedule 14A, dated Mar. 31, 2011 at ECF p. 28 of 47; and Definitive Proxy on

Schedule 14A, dated Apr. 30, 2012 at ECF p. 26 of 49.)9 Eluz concedes for the purposes

of the Motion that Maiman controlled her employment and compensation. (Eluz Reply

at 3. n. 3.)


A.       The 2009 Management Fee

         The Special Committee met on February 15, 2009 to discuss entering into a

management services agreement with MNF under which Ampal would pay MNF a fee

for managing Ampal’s assets. (See Minutes of Special Committee Meeting, held Feb. 15,

2009 (“February 2009 Minutes”).)10 Eluz attended the meeting by invitation and told

the committee that:

        MNF’s staff was producing new business opportunities for Gadot Chemical Tanks
         & Terminals Ltd. (“Gadot”) – a wholly owned Ampal subsidiary;

        MNF’s staff managed Ampal’s projects at Global Wind Energy Ltd. (“GWE”) – a
         subsidiary in which Ampal held a 50% interest; and

        MNF’s staff included experts with many years of experience including Dr. Novik
         who supervised Eastern Mediterranean Gas, Ltd. (“EMG”) – an entity in which
         Ampal held a 12.5% interest.

(Id. at Bates Nos. ELUZ000576-77.) Eluz also reported that MNF had acquired

experience and expertise in identifying investment projects, verifying the feasibility of

the projects, finding financing options, and negotiating with foreign officials. Subject to

the Special Committee’s approval, MNF and Ampal negotiated an annual fee of 10

million New Israeli Shekels (NIS) payable in equal quarterly installments, which,

according to Eluz, “the parties considered fair.” (Id. at Bates No. ELUZ000577.) When


9        Attached as Graham Declaration, Exs. 10-12.

10       Attached as Graham Declaration, Ex. 14.


                                                   4
14-02110-smb       Doc 120      Filed 08/25/20 Entered 08/25/20 12:22:14             Main Document
                                            Pg 5 of 24



asked by an Independent Director why the fee was set at 10 million NIS, Eluz responded

that the figure was arrived at after “extensive[]” negotiation and was negotiated down

from MNF’s bid of 20 million NIS. (Id.) Eluz added that MNF would bear its own costs

and expenses under the arrangement. (Id.) Lastly, Eluz stated that the “renumeration

will be monitored by Ampal’s management, in accordance with [MNF’s] detailed reports

of its services, and if need be, it may be altered. [MNF] shall report to Ampal’s

management, on a quarterly basis, with regards to the services rendered by [MNF] in

the respective quarter.” (Id.)


         The Special Committee resolved in principle to approve the management services

agreement with MNF (the “2009 Agreement”)11 on the terms Eluz outlined. (February

2009 Minutes at Bates Nos. ELUZ000577-78.) The finalized 2009 Agreement stated in

pertinent part that:

        MNF agreed to “provide to Ampal the management, marketing, financial,
         development and other administrative services from time to time requested by
         Ampal” (2009 Agreement at § 1);

        The agreement was effective as of January 1, 2008, ran for one year, but would
         automatically renew for successive one-year terms unless either party gave notice
         at least thirty days before the end of the current term (i.e., by December 1) that it
         did not intend to renew (id. at § 2);

        Ampal would pay MNF an annual fee of 10 million NIS payable in equal quarterly
         installments, and MNF would bear its own expenses (id. at § 3); and

        MNF would provide reports regarding the nature and scope of its services to
         Ampal on no less than a quarterly basis. (Id. at § 5.)




11       The executed copy of the 2009 Agreement is attached as Graham Declaration, Ex. 3.


                                                   5
14-02110-smb     Doc 120      Filed 08/25/20 Entered 08/25/20 12:22:14     Main Document
                                          Pg 6 of 24



B.     The 2010 Agreement

       On December 17, 2010, Kenneth Henderson, a New York attorney with Bryan

Cave LLP, Ampal’s counsel, sent a draft of a term sheet to Eluz reflecting their

discussions about a revised agreement between Ampal and MNF. (Graham

Declaration, Ex. 18, at Bates No. BC_AMP 0029255.) In relevant part, it provided that

as compensation for the services under the Agreement, “Ampal will pay [MNF] a

Management Fee of ______ per month,” the parties would review the Management Fee

annually and “make such adjustments as they agree may be reasonably appropriate in

light of the work performed or to be performed by [MNF],” and in addition to the

Management Fee, “determine in good faith whether [MNF] should be compensated with

regard to any particular project out of the project budget or, after completion, from

project operations.” (Id. at Bates No. BC_AMP 0029257.) The term sheet did not

mention paying MNF a percentage of its expenses.


       The Special Committee met on December 19, 2010, and Eluz attended by

invitation. (See Minutes of Special Committee Meeting, held Dec. 19, 2010 (“December

2010 Minutes”).)12 Eluz stated that she had “reviewed [MNF’s] contribution and

activities with regards to Ampal’s holdings and businesses over the year 2010, and the

inadequate remuneration received by [MNF] for such activities.” (Id. at Bates No.

ELUZ000995.) The Special Committee resolved to enter into a new agreement with

MNF to be prepared by Ampal’s attorneys under which the management fee would

equal 50% of the expenses MNF incurred in rendering services to Ampal. MNF’s




12     Attached as Graham Declaration, Ex. 15.


                                                 6
14-02110-smb      Doc 120      Filed 08/25/20 Entered 08/25/20 12:22:14              Main Document
                                           Pg 7 of 24



expenses (and thus, the fee) would be determined “in accordance with an annual settling

of accounts, which shall be based upon [MNF’s] management report of services

rendered by [MNF] and agreed by the [Special Committee] at that time.” (Id. at Bates

No. ELUZ000996.) To determine the appropriate fee for 2010, the Special Committee

instructed Eluz “to prepare a report with regards to the services rendered by [MNF]

during 2010, and to submit such report to the [Special Committee’s] inspection.” (Id.)

The 50% expense reimbursement deviated from the monthly fee arrangement that Eluz

and Henderson had discussed, and Eluz testified at her deposition that it was the Special

Committee, not she, that decided on the 50% figure. (Eluz Deposition Transcript (“Eluz

Dep.”) at 460:16-25.)13


       At the time the Special Committee approved the new management-fee agreement

and 50% expense sharing in principle, it did not know the amount of the expenses that

would be shared. Between December 20 and December 23, Henderson and Ampal VP

Yoram Firon exchanged drafts. (See Graham Declaration, Ex. 19.) On December 20,

Firon sent Henderson a marked-up draft of the term sheet. The provision for the

monthly Management Fee and other fee considerations remained but the 50% expense

sharing provision was added with the amount left blank. (Id. at Bates No. BC_AMP

0027938.) Eluz was “copied” on Firon’s email to Henderson.


       On December 21, Henderson sent a modified draft agreement that reflected his

discussions with Firon. (Id. at Bates No. BC_AMP 0029284.) The draft no longer

contained the monthly Management Fee provision, and the amount of the 50% expense


13     The Eluz Dep. was taken on November 28, and 29, 2018, and a copy of the transcript is attached
as Graham Declaration, Ex. 5.


                                                  7
14-02110-smb    Doc 120    Filed 08/25/20 Entered 08/25/20 12:22:14      Main Document
                                       Pg 8 of 24



share was again left blank. (Id. at Bates No. BC_AMP 0029286.) A new provision

stated that the Special Committee would also fix the amount of an advance payable to

MNF on account of the Management Fee for the next year that would be paid in

quarterly installments and subject to recoupment or adjustment once the Special

Committee determined the fee for that year. (Id.)


      Firon returned a marked-up draft the next day. This draft removed the provision

relating to the payment of a quarterly advance. In addition, Firon promised to get

Henderson the actual NIS figure, representing the 50%, later that day. (Id. at Bates No.

BC_AMP 0027948.)


      Henderson returned the final draft for distribution to the Special Committee the

same day, noting in his email to Firon that the only open item was the amount of the

2010 Management Fee. (Id. at Bates No. BC_AMP 0029293.) The scope of services

that MNF had provided and would provide were spelled out in great detail. Unlike the

2009 Agreement, which simply stated that MNF would provide “management,

marketing, financial, development and other administrative services from time to time

requested by Ampal,” the new agreement stated:

      [MNF] has assisted and will continue to assist Ampal and its subsidiaries
      in identifying, evaluating, selecting, structuring, developing and managing
      projects. The services provided by [MNF] will include, among other
      things, seeking and identifying new project opportunities, assisting Ampal
      in evaluating whether to invest in projects, performing due diligence,
      engineering work, feasibility studies, project supervision and management
      and technical support. The services will be provided on a regular basis as
      requested by Ampal, and the parties will work together to establish the
      scope of services with regard to any existing or potential project. [MNF]
      will devote such resources as may be reasonably required to enable it to
      perform such services for Ampal.

(Id. at Bates No. BC_AMP 0029294.)

                                           8
14-02110-smb      Doc 120      Filed 08/25/20 Entered 08/25/20 12:22:14              Main Document
                                           Pg 9 of 24



       On December 23, 2010, Firon sent the Independent Directors a packet14 which

included, among other things, draft December 2010 Minutes, a draft Cooperation and

Management Agreement between MNF and Ampal (the “Superseding Agreement”),15

and a summary of MNF’s 2010 activities and expenses (the “Eluz Summary”).16 The

draft sent to the Special Committee left a blank space for the amount of 50%

Management Fee for 2010. The Eluz Summary described in detail MNF’s work in

connection with Ampal’s portfolio companies Gadot, GWE, and EMG. In addition, it

described MNF’s development activities relating to various energy projects in the

Middle East, United States, Australia and Peru. It also included a chart listing MNF’s

2010 expenses totaling 48,314,000 NIS.


       The summary of MNF’s services in the Eluz Summary was prepared by an Ampal

employee and reviewed by Eluz prior to submission to the Special Committee. (Eluz

Dep. at 431:24-432:24.) Eluz prepared the summary of expenses personally. (Id. at

438:2-439:5.) As an employee of the Ampal service company which provided back-

office accounting and bookkeeping services for MNF, Eluz and her accounting

colleagues had intimate familiarity with MNF’s expenses. (Id. at 439:9-12; 440:17-

443:5; 444:7-10; 445:15-22; 465:15-466:15; 467:18-469:23.) She and her colleagues

tracked every MNF expense, (id. at 467:15-469:23), she was familiar with each category

of expenses including employee wages, advisory fees, office and communication



14     Attached as Klepper Declaration, Ex. L.

15     The version of the Superseding Agreement approved by the Special Committee is attached as
Klepper Declaration, Ex. N at Bates Nos. TR00035273-77.

16       The Eluz Summary submitted to the Special Committee was in Hebrew, and the certified English
translation of the Eluz Summary is attached as Klepper Declaration, Ex. M.


                                                  9
14-02110-smb     Doc 120     Filed 08/25/20 Entered 08/25/20 12:22:14      Main Document
                                        Pg 10 of 24



expenses, travel expenses, and project management expenses, (id. at 440:22-441:16),

she tracked MNF’s bank accounts, (id. at 466:4-9), she was familiar with MNF’s

suppliers and advisors, (id. at 467:22-23), and she (along with others) signed the actual

checks MNF used to pay its expenses. (Id. at 439:9-12.)


      By unanimous consent, dated December 30, 2010,17 the Special Committee

approved Ampal’s entry into the Superseding Agreement under which MNF would

provide the services previously identified to Ampal in exchange for a management fee

      equal to a percentage of direct and indirect expenses incurred by [MNF] in
      connection with providing services to or for the benefit of Ampal . . . . The
      Management fee shall be determined by the [Special Committee] at or
      around the end of each fiscal year (beginning with 2010) based on a
      presentation by [MNF] of expenses incurred in providing services
      hereunder during the current year.

(Superseding Agreement at Bates No. TR00035274.) For 2010, the Special Committee

determined to pay MNF a management fee in the sum of 24,157,000 NIS (“2010 Fee”),

(id.), which represented 50% of the expenses identified in the Eluz Summary.


C.    This Adversary Proceeding and the Instant Motion

      The Trustee commenced this adversary proceeding on August 27, 2014, asserting

breach of fiduciary duty claims against Eluz and the Independent Directors. (See

Complaint, dated Aug. 27, 2014 (“Complaint”) (ECF Doc. # 1).) In Spizz v. Eluz (In re

Ampal-Am. Isr. Corp.), 543 B.R. 464 (Bankr. S.D.N.Y. 2016) (“Ampal”), the Court

dismissed the claims against the Independent Directors, see id. at 466, but denied the

motion to dismiss the claims against Eluz. The instant Motion concerns Count I in

which the Trustee alleges that Eluz failed to review MNF’s work on a quarterly basis,


17    Attached as Klepper Declaration, Ex. N.


                                                10
14-02110-smb     Doc 120        Filed 08/25/20 Entered 08/25/20 12:22:14      Main Document
                                           Pg 11 of 24



failed to advise the Special Committee about the nature and scope of work MNF

performed under the 2009 Agreement, and improperly recommended to the Special

Committee that it approve the Superseding Agreement and the 2010 Fee. (Complaint at

¶ 75.) Moreover, Eluz’s breach of fiduciary duty was induced by Maiman to whom her

employment and compensation were dependent. (Id. at ¶ 76.) Therefore, Eluz should

return “an amount not less than 14 million NIS” to the Trustee – roughly the difference

between MNF’s 2009 management fee and the 2010 Fee. (Id. at ¶ 79.)


       Eluz now moves for summary judgment on Count I. She argues that Maiman’s

control over her compensation was well known by, and fully disclosed to, the

Independent Directors, and the Special Committee unanimously adopted the

Superseding Agreement and payment of the 2010 Fee. (Eluz Brief at 4-7.) Moreover,

Eluz provided the Special Committee with the Eluz Summary as requested, and the

Trustee has not asserted that the information set forth in the summary was inaccurate.

(Id. at 7.) Last, the Trustee cannot establish any damages to Ampal directly caused by

Eluz’s actions. (Id. at 7-9.)


                                        DISCUSSION

A.     Standards Governing the Motion

       Rule 56 of the Federal Rules of Civil Procedure, made applicable to this adversary

proceeding by Rule 7056 of the Federal Rules of Bankruptcy Procedure, provides that

the court “shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(a). “A fact is material if it might affect the outcome of the suit

under the governing law, and an issue of fact is genuine if the evidence is such that a

                                              11
14-02110-smb    Doc 120     Filed 08/25/20 Entered 08/25/20 12:22:14        Main Document
                                       Pg 12 of 24



reasonable jury could return a verdict for the nonmoving party.” Ramos v. Baldor

Specialty Foods, Inc., 687 F.3d 554, 558 (2d Cir. 2012) (quotation omitted). The

moving party bears the initial burden of showing that the undisputed facts entitle her to

judgment as a matter of law. Rodriguez v. City of New York, 72 F.3d 1051, 1060-61 (2d

Cir. 1995). If the movant carries this initial burden, the nonmoving party must set forth

specific facts that show triable issues and cannot rely on pleadings containing mere

allegations or denials. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586-87 (1986); see Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).


       Where, as here, the defendant is the movant, she is entitled to summary

judgment “against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party will bear

the burden of proof at trial.” Celotex Corp., 477 U.S. at 322; accord Goenaga v. March

of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir. 1995) (“In moving for summary

judgment against a party who will bear the ultimate burden of proof at trial, the

movant’s burden will be satisfied if he can point to an absence of evidence to support an

essential element of the nonmoving party’s claim.”). Moreover, the “non-moving party

may not rely on conclusory allegations or unsubstantiated speculation,” and must

instead “produce specific facts indicating that a genuine factual issue exists.” Scotto v.

Almenas, 143 F.3d 105, 114 (2d Cir. 1998) (internal quotation marks and citation

omitted).


B.     Breach of Fiduciary Duty

       Ampal is a New York corporation, and New York law governs the breach of

fiduciary duty claim under the internal affairs doctrine. Official Comm. of Unsecured

                                             12
14-02110-smb       Doc 120       Filed 08/25/20 Entered 08/25/20 12:22:14                Main Document
                                            Pg 13 of 24



Creditors of Hydrogen, L.L.C. v. Blomen (In re Hydrogen, L.L.C.), 431 B.R. 337, 346-47

(Bankr. S.D.N.Y. 2010). To establish a claim for breach of fiduciary duty under New

York law, “a plaintiff must prove (1) the existence of a fiduciary relationship; (2)

misconduct by defendant constituting a breach of its fiduciary duty to plaintiff; and (3)

damages to plaintiff directly caused by defendant’s conduct.” Solely v. Wasserman, 823

F. Supp. 2d 221, 232 (S.D.N.Y. 2011) (citation and internal quotation marks omitted).

The first element is undisputed because Eluz, as an officer,18 owed a fiduciary duty to

Ampal. Gully v. Nat’l Credit Union Admin. Bd., 341 F.3d 155, 165 (2d Cir. 2003).


        With respect to the second element, the Court must identify “the particular

obligations owed before determining whether there has been a breach.” Solely, 823 F.

Supp. 2d at 232. An officer’s fiduciary duty extends only to matters she has

“discretionary authority over, and the power to prevent, the complained of

transactions,” in which case she will be held to the same standards as a director. Ampal,

543 B.R. at 481 (citing precedent); accord Official Comm. of Unsecured Creditors of

Verestar, Inc. v. Am. Tower Corp. (In re Verestar, Inc.), 343 B.R. 444, 474 (Bankr.

S.D.N.Y. 2006) (interpreting Delaware law19); see also N.Y. BUS. CORP. LAW (“BCL”) §

715(g) (“All officers as between themselves and the corporation shall have such authority

and perform such duties in the management of the corporation as may be provided in

the by-laws or, to the extent not so provided, by the board.”). For matters within her


18       Although Eluz was also a director of Ampal, Count I focuses on her officer role. (See Complaint at
¶¶ 74-76; see also Trustee Brief at 16-17 (arguing that BCL § 713 – which permits ratification of
transactions involving self-interested directors – is inapplicable because Eluz was a self-interested
officer).)

19      To the extent consistent with New York law, courts within this District routinely look to Delaware
precedent on corporate law matters. RSL Commc’ns PLC v. Bildirici, 649 F. Supp. 2d 184, 205-06
(S.D.N.Y. 2009), aff’d, 412 F. App’x 337 (2d Cir.), cert. denied, 565 U.S. 816 (2011).


                                                    13
14-02110-smb     Doc 120     Filed 08/25/20 Entered 08/25/20 12:22:14         Main Document
                                        Pg 14 of 24



purview, the officer must perform her duties “in good faith and with that degree of care

which an ordinary prudent person in a like position would use under similar

circumstances.” BCL § 715(h); accord Gully, 341 F.3d at 165 (An officer’s “fiduciary duty

includes discharging corporate responsibility ‘in good faith and with conscientious

fairness, morality and honesty in purpose’ and displaying ‘good and prudent

management of the corporation.’”) (quoting Alpert v. 28 Williams St. Corp., 473 N.E.2d

19, 26 (N.Y. 1984)). The duty of care is subject to the business judgment rule which bars

judicial inquiry into actions of corporate fiduciaries “taken in good faith and in the

exercise of honest judgment in the lawful and legitimate furtherance of corporate

purposes.” Auerbach v. Bennett, 393 N.E.2d 994, 1000 (N.Y. 1979).


       Officers also owe a duty of loyalty to the corporation which “derives from the

prohibition against self-dealing that inheres in the fiduciary relationship.” Norlin Corp.

v. Rooney, Pace Inc., 744 F.2d 255, 264 (2d Cir. 1984). An officer may lack

disinterestedness not only if she has a direct interest, but also if she is “controlled” by

another who does. Marx v. Akers, 666 N.E.2d 1034, 1041 (N.Y. 1996). The duty of

loyalty also forbids an officer from acting in “bad faith.” Norlin, 744 F.2d at 265. The

duty to act in good faith in the context of the duty of loyalty “proscribes conduct that is

not disloyal but is ‘qualitatively more culpable than gross negligence.’” KDW

Restructuring & Liquidation Servs. LLC v. Greenfield, 874 F. Supp. 2d 213, 222

(S.D.N.Y. 2012) (interpreting Delaware law and quoting Brehm v. Eisner (In re Walt

Disney Co. Derivative Litig.), 906 A.2d 27, 66 (Del. 2006)). Bad faith can be

established where a corporate fiduciary intentionally acts with a purpose other than to

advance the corporation’s best interests, acts with the intent to violate applicable law or


                                              14
14-02110-smb     Doc 120    Filed 08/25/20 Entered 08/25/20 12:22:14         Main Document
                                       Pg 15 of 24



intentionally fails to act in the face of a known duty to act demonstrating conscious

disregard of her duties. Id. (citations omitted); In re JPMorgan Chase & Co. Derivative

Litig., No. 12 Civ. 03878(GBD), 2014 WL 1297824, at *4 (S.D.N.Y. Mar. 31, 2014) (“A

plaintiff can thus show bad faith by ‘properly alleging particularized facts that show that

a director consciously disregarded an obligation to be reasonably informed about the

business and its risks or consciously disregarded the duty to monitor and oversee the

business.’”) (quoting In re Citigroup Inc. S’holder Derivative Litig., 964 A.2d 106, 125

(Del. Ch. 2009)). Once self-dealing or bad faith is demonstrated, the burden shifts to

the breaching fiduciary to “prove that the transaction was fair and reasonable to the

corporation.” Norlin Corp., 744 F.2d at 265 (quoting Treadway Cos., Inc. v. Care

Corp., 638 F.2d 357, 382 (2d Cir. 1980)).


       Finally, the third element requires that the plaintiff show causation, Solely, 823

F. Supp. 2d at 232, and the “level of causation required in breach of fiduciary duty . . .

cases depends on the type of remedy sought.” LNC Invs., Inc. v. First Fid. Bank, N.A.

N.J., 173 F.3d 454, 465 (2d Cir. 1999); accord Nordwind v. Rowland, 584 F.3d 420, 433

(2d Cir. 2009). Where, as here, the plaintiff seeks money damages, the plaintiff must

establish that the alleged breach of fiduciary duty was “both a ‘but for’ and proximate

cause” of the damages. Solely, 823 F. Supp. 2d at 232 (citation and internal quotation

marks omitted). Further, the plaintiff “must prove with reasonable certainty, though

not mathematical precision, the amount of the loss.” Am. Fed. Grp., Ltd. v. Rothenberg,

136 F.3d 897, 907-08 (2d Cir. 1998); accord Sea Trade Maritime Corp. v. Coutsodontis,

744 F. App’x 721, 725-26 (2d Cir. 2018) (summary order) (the plaintiff must prove “non-

speculative damages”); Ackerman v. Pilipiak (In re Marine Risks, Inc.), 441 B.R. 181,


                                             15
14-02110-smb        Doc 120   Filed 08/25/20 Entered 08/25/20 12:22:14      Main Document
                                         Pg 16 of 24



206 (Bankr. E.D.N.Y. 2010) (“Because the record is barren of any quantifiable basis to

fix damages with any degree of certainty, the Trustee has failed to satisfy his burden of

proof.”), aff’d, 457 B.R. 191 (E.D.N.Y. 2011); Drucker v. Mige Assocs. II, 225 A.D.2d 427,

428-29 (N.Y. App. Div.), cert. denied, 670 N.E.2d 448 (N.Y. 1996).


       The Trustee’s arguments fall into two general categories. First, Eluz breached her

duty of loyalty to Ampal because she acted as Maiman’s advocate before the Special

Committee which adopted the Superseding Agreement and the 50% fee. (Trustee Brief

at 1-2, 5-7.) Second, Eluz acted in bad faith and breached her duty of care to Ampal by

failing to monitor MNF, failing to provide periodic reports to the Special Committee

about MNF’s work and fees, and providing an inadequate report to the Special

Committee in connection with its approval of the 2010 Fee. (Id. at 2, 8-15.) The Trustee

contends that due to Eluz’s breach of the duty of loyalty and lack of good faith, the

business judgment rule does not apply, and the burden of proof shifts to Eluz to show

that the Superseding Agreement and the payment of the 2010 Fee was intrinsically fair.

(Id. at 15-21.)


       1.         Approval of the Superseding Agreement and the 2010 Fee

       According to the Trustee, Eluz breached her fiduciary duty in advocating to

change/increase MNF’s 2010 fee because it was already late December 2010 and there

was nothing MNF or Maiman could do about the 2010 compensation. The then-current

term of the 2009 Agreement ran until December 31, 2009 and would automatically

renew for the next year unless either party gave notice of an intent not to renew by

December 1, 2009. Neither party did. Consequently, the Trustee argues, MNF was

already locked in contractually to compensation of only 10 million NIS for 2010 when

                                            16
14-02110-smb       Doc 120      Filed 08/25/20 Entered 08/25/20 12:22:14               Main Document
                                           Pg 17 of 24



Eluz advocated in favor of a new agreement covering 2010. At oral argument, counsel

for the Trustee argued that there was no risk that MNF would stop providing services,

(Transcript of 5/19/20 Hr’g, at 13:8-9 (ECF Doc. # 110)), “there was no way for [MNF]

to negotiate a larger fee after December 1st,” (id. at 18:18-19), “there was no recourse for

[MNF] to obtain the higher fees retroactively,” (id. at 18:23-24), and “[t]here was no risk

to Ampal that it would ever have had to incur this higher cost, but they voluntarily chose

to continue.” (Id. at 19:1-3.)


        This argument ignores the fact that the Special Committee, not Eluz, approved

the Superseding Agreement that changed MNF’s compensation from a flat fee to a

percentage of expenses and increased MNF’s compensation for 2010. Ampal created the

Special Committee to consider related-party transactions.20 Although Eluz had the

discretion not to recommend a new agreement, the approval of the new agreement was

solely committed to the Special Committee’s discretion and Eluz had no vote. Moreover,

Morag and Karni, two of the three members of the Special Committee, were also

members of the Board that specifically assigned to Maiman the responsibility for

“determining the annual base salary and non-equity based annual bonuses for all

executive officers” including Eluz. (2006 Form 10-K at ECF p. 78 of 196.) They knew,

therefore, that Eluz owed the amount of her compensation to Maiman. In addition, the

same Independent Directors that approved the 2009 Agreement, Karni, Morag and



20       The Trustee argues that the Special Committee’s role was limited to transactions where Maiman
was conflicted and suggests that a separate committee was required to consider transactions in which Eluz
had a conflict. (Trustee Brief at 17.) However, the Special Committee was tasked with reviewing and
approving transactions “with any related party” (October 2009 Proxy Statement at ECF p. 13 of 25), not
just transactions in which Maiman had a conflict. Furthermore, the Superseding Agreement was between
Maiman’s MNF and Ampal, precisely the type of transaction committed to the Special Committee. Eluz,
on the other hand, was not a party to the Superseding Agreement.


                                                   17
14-02110-smb       Doc 120      Filed 08/25/20 Entered 08/25/20 12:22:14                Main Document
                                           Pg 18 of 24



Vaknin, were also the Independent Directors and members of the Special Committee

that approved the Superseding Agreement. Under New York law, “a signatory to a

contract is presumed to have read, understood and agreed to be bound by all

terms . . . .” Sun Forest Corp. v. Shvili, 152 F. Supp. 2d 367, 382 (S.D.N.Y. 2001);

accord Orix Credit Alliance, Inc. v. Brown, No. 93 Civ. 1019, 1994 WL 392240, at *4

(S.D.N.Y. July 27, 1994). Although the Independent Directors did not sign the 2009

Agreement, they reviewed and approved it. Therefore, they should be presumed to have

“read, understood and agreed” to its contents including the provision on renewal and

there is no contrary evidence, such as might be revealed through the depositions of the

Independent Directors, that they were unaware of Eluz’s potential conflict or the

provisions of the 2009 Agreement.21


        In short, when the Special Committee heard Eluz’s presentation of MNF’s

contributions and recommendation at the December 19 meeting, reviewed the Eluz

Summary and approved the Superseding Agreement and the payment of approximately

24 million NIS for 2010, the Independent Directors knew that (i) the amount of Eluz’s

compensation depended on Maiman and (ii) the 2009 Agreement fixed MNF’s 2010

compensation at 10 million NIS. The Special Committee nonetheless voted

unanimously to approve the Superseding Agreement and pay MNF 50% of the amount

shown in the Eluz Summary. The approval by the Special Committee forecloses the



21      The Trustee cites In re ITT Corp. Derivative Litig., 653 F. Supp. 2d 453 (S.D.N.Y. 2009) to argue
that conclusory statements of knowledge of certain board members based merely on their service on a
committee is insufficient as a matter of law to establish their knowledge. (Trustee Brief at 9-10.) As
explained in the text, supra, the Independent Directors’ knowledge is not based merely on their
membership on the Ampal Board or the Special Committee. It is based on the actions they took as
members.


                                                   18
14-02110-smb       Doc 120      Filed 08/25/20 Entered 08/25/20 12:22:14                Main Document
                                           Pg 19 of 24



claim that Eluz breached her fiduciary duty by recommending what ultimately became

the Superseding Agreement which resulted in the increased 2010 Fee. See S & K Sales

Co. v. Nike, Inc., 816 F.2d 843, 851 (2d Cir. 1987) (affirming instruction to the jury that

“acts by an employee that would otherwise constitute a breach of fiduciary duty would

not be a breach if done with the employer’s knowledge and consent”); Mediators, Inc. v.

Manney (In re Mediators, Inc.), Adv. No. 93 CIV. 2304 (CSH), 1996 WL 297086, at *10

(S.D.N.Y. June 4, 1996) (a corporation may “knowingly consent” to an officer’s self-

dealing “in which case the self-dealing does not constitute a breach of fiduciary duty”),

rev’d on other grounds, No. 93 CIV. 2304 (CSH), 1996 WL 554576 (S.D.N.Y. Sept. 30,

1996); Mediators, Inc. v. Manney (In re Mediators, Inc.), 190 B.R. 515, 528 (S.D.N.Y.

1995), aff’d, 105 F.3d 822 (2d Cir. 1997); cf. BCL § 713 (a transaction involving a self-

interested director is not void if the conflict was disclosed or known and the transaction

is ratified by the vote of disinterested directors or shareholders).22


        Accordingly, the Trustee cannot assert a claim based on Eluz’s breach of her duty

in advocating entry into a revised compensation agreement on behalf of MNF with

Ampal or paying 50% of MNF’s expenses.


        2.      Eluz’s Obligation to Monitor and Report

        The Special Committee’s ratification of the Superseding Agreement does not

protect Eluz to the extent her actions breached a fiduciary duty separately owed to




22       The Trustee had also asserted claims in the Complaint that the Independent Directors breached
their duty of care in approving the Superseding Agreement, but those claims were dismissed. The
Trustee’s theory attempts to shift the blame to Eluz for what he had contended was a breach of the duty of
care by the Special Committee.



                                                   19
14-02110-smb        Doc 120      Filed 08/25/20 Entered 08/25/20 12:22:14                 Main Document
                                            Pg 20 of 24



Ampal to monitor and report on MNF’s activities and expenses compensated through

that agreement. See Levy v. Young Adult Inst., Inc., 103 F. Supp. 3d 426, 430-31

(S.D.N.Y. 2015) (notwithstanding a vote by a disinterested board, a breach of fiduciary

duty claim against an officer would not be dismissed where it was alleged that the officer

provided inaccurate financial information to the board which the board relied upon in

making its determination). If she failed to provide information that she was under a

duty to provide or gave misinformation out of carelessness or out of a conflict, she may

still have breached her fiduciary duties. For the period between the February 2009 and

December 2010 Special Committee meetings, the Trustee asserts that (i) the Special

Committee “tasked Eluz with monitoring” MNF’s service and fees, and (ii) Eluz had a

“contractual obligation” to provide quarterly written reports to the Special Committee.

(Trustee Facts ¶¶ 30-32; see also Trustee Brief at 8-9.)


        The Trustee has failed to identify a contractual duty to monitor MNF’s services

and fees, or a direction by the Special Committee to do so, but there is evidence that

Eluz assumed that duty. While the 2009 Agreement placed the reporting obligation on

MNF to provide “business reports” regarding its services on at least a quarterly basis for

Ampal’s review, (2009 Agreement at § 5),23 Eluz represented to the Special Committee

at the February 15, 2009 meeting at which it approved the 2009 Agreement that MNF

would report its services to Ampal’s management on a quarterly basis and Ampal’s


23       The Trustee’s counsel disingenuously argues that Eluz “readily admits to shirking her monitoring
obligations and, in effect, hoisting them onto [MNF] (the interested party).” (Trustee Brief at 9.) In fact,
it was the Special Committee, through the adoption of the 2009 Agreement and the Superseding
Agreement, that “hoisted” the reporting obligations on MNF. Moreover, given the Trustee’s overriding
contention that Eluz was loyal to Maiman rather than Ampal, I fail to understand why it should make a
difference to his case whether Maiman or Eluz prepared the report of expenses.




                                                    20
14-02110-smb    Doc 120     Filed 08/25/20 Entered 08/25/20 12:22:14       Main Document
                                       Pg 21 of 24



management would monitor MNF’s remuneration based on those reports. She testified

that during 2010, she was busy dealing with other urgent matters and “the last thing

that I was thinking or worried about or running after was the management fee.” (Eluz

Dep. at 456:23-25; 457:15-18.) There is no evidence that Eluz was monitoring or

reporting on MNF’s activities, at least on any formal basis.


       On the other hand, the only specific task the Special Committee gave Eluz was to

prepare a report of MNF’s 2010 activities in connection with its consideration of the

Superseding Agreement. The Trustee complains that Eluz did not personally prepare or

vet the Eluz Summary, and it was instead prepared by MNF. (Trustee Fact ¶ 46; Trustee

Brief at 10, 12.) In fact, as already noted, an Ampal employee prepared the summary of

activities and Eluz reviewed it before presenting it to the Special Committee. (Eluz Dep.

at 431:24-432:24.) Further, she testified that she prepared the list of expenses, (Eluz

Dep. at 438:2-439:5), and that she and her accounting colleagues had a thorough

understanding of MNF’s expenses, (id. at 439:9-12 (MNF “was our service company, I

knew every number, every invoice, every salary, I was signing the checks, I knew exactly

what they spent.”); id. at 440:17-441:16; 467:15-25) and maintained a bookkeeping

system to keep track of all expenses. (Id. at 465:10-466:15.)


       The Trustee also complains that the Eluz Summary “lacked year-over-year

comparison data to discern changes that would have allowed for appropriate

adjustments, if necessary.” (Trustee Brief at 13.) He points to other reports rendered by

Ampal in other contexts that contained year-to-year comparisons. (Id. at 13 & n. 2.)

The short answer is the Special Committee did not ask for a year-to-year comparison; it

asked for a summary of MNF’s 2010 activities. This is presumably what the Special

                                            21
14-02110-smb    Doc 120     Filed 08/25/20 Entered 08/25/20 12:22:14       Main Document
                                       Pg 22 of 24



Committee needed to make its decision, and this is what Eluz gave the Independent

Directors.


       Whether Eluz adequately or honestly monitored and reported on MNF’s services

and expenses, a separate question, raises issues of fact that cannot be resolved on this

motion. As noted, she testified that she was not paying attention to the Management

Fee in 2010 because she was busy on other matters. Nevertheless, if I assume the worst,

that Eluz breached her duties of loyalty and good faith by serving Maiman’s and MNF’s

interests to the detriment of Ampal, she is still entitled to summary judgment

dismissing Count I because the Trustee has failed to prove damages.


       3.     Damages

       The Trustee asserts two theories of damages. First, he contends that damages

total 14 million NIS – roughly the difference between the 2009 management fee and the

2010 Fee. (Complaint at ¶ 79.) This amount is premised on the notion that Eluz

breached her fiduciary duties because Ampal entered into the Superseding Agreement

and paid the 2010 Fee. (Trustee Brief at 2 (“[T]he Trustee has established that

questions of fact exist as to whether [MNF’s] retroactive increase of approximately 14

million NIS was fair and appropriate, and thus Eluz has failed to establish that there is

no question of material fact with respect to Ampal’s damages.”).) As explained above,

Eluz’s advocacy on MNF’s behalf was not a breach of fiduciary duty because the Special

Committee approved the Superseding Agreement and 2010 Fee with knowledge of

Eluz’s possible conflict and the limit on MNF’s compensation under the 2009

Agreement.




                                            22
14-02110-smb     Doc 120     Filed 08/25/20 Entered 08/25/20 12:22:14         Main Document
                                        Pg 23 of 24



       Second, as reflected in the last parenthetical quotation, the Trustee conflates

Eluz’s possible burden to prove the entire fairness of the Superseding Agreement and

2010 Fee with his burden to prove damages. See Fed. Ins. Co. v. Mertz, 12-cv-1597-

NSR, 2016 WL 164618, at *4 (S.D.N.Y. Jan. 12, 2016) (“[W]hile Chubb is correct that the

burden of proof is placed on a self-dealing fiduciary to show that the transaction is just

and fair . . . that does not relieve the plaintiff of its burden to prove damages.”). The

burden to establish non-speculative damages is on the Trustee. Sea Trade Maritime

Corp., 744 F. App’x at 725-26. To defeat Eluz’s Motion, the Trustee must come forward

with evidence showing that a genuine factual issue exists. Scotto, 143 F.3d at 114. This

adversary proceeding has been pending for six years and the Trustee has had the

opportunity to engage in extensive discovery, particularly, the MNF expenses

incorporated into the Eluz Summary which was used to calculate the 2010 Fee. The

Trustee has not identified a single expense incurred by MNF and reimbursed by Ampal

that was (i) not actually incurred or (ii) incurred but not reimbursable under the terms

of the Superseding Agreement. Rather, the Trustee merely speculates that such

evidence exists. (See Trustee Brief at 22 (“[I]t is certainly plausible that Eluz’s failure to

discharge her fiduciary duties and properly inform the Special Committee caused the

Special Committee to approve the unfair and unsubstantiated” Superseding

Agreement).) His mere speculation that Ampal might have been damaged is insufficient

to defeat Eluz’s summary judgment motion. Scotto, 143 F.3d at 114.




                                              23
14-02110-smb    Doc 120    Filed 08/25/20 Entered 08/25/20 12:22:14     Main Document
                                      Pg 24 of 24



                                    CONCLUSION

      For the reasons stated, the Motion is granted. The Court has considered the

parties’ other arguments and concludes that they lack merit or are mooted by the

disposition of the Motion. Settle order on notice.


Dated: New York, New York
       August 25, 2020

                                                      /s/ Stuart M. Bernstein
                                                       STUART M. BERNSTEIN
                                                     United States Bankruptcy Judge




                                           24
